Citation Nr: 0916817	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection.  In April 
2008, the Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board any is 
ready for further review. 


FINDING OF FACT

The Veteran's pes planus had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
(claimed as flat feet) have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R.  § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran contends that he currently has flat feet and that 
this disability began during active military service.  He 
states that the pes planus is directly caused by two years of 
hard training and the lack of proper protective equipment.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's complete service treatment records are 
unavailable for review.  The Board is mindful that, in a case 
such as this where service records are unavailable, VA has a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v.  
Derwinski, 2 Vet. App. 83, 85 (1992).   

The only document from the Veteran's service treatment 
records that is available is his separation examination.  The 
October 1952 separation examination shows that he had 
symptomatic pes planus.  In a July 2005 statement, the 
Veteran explained that he never had any problems with his 
feet before service or during basic training, but after 
having to jump on and off the treads of a tank, he began to 
have trouble with his feet.  His October 2004 claim indicates 
that during 1952, he was issued arch supports for his feet.  
He submitted a December 2005 buddy statement that during 
service the Veteran was relieved from some marching duty 
because of his feet.  Another buddy statement dated in May 
2008 was submitted in which it was stated that the writer 
served with the Veteran until separation in October 1952 and 
that from the start the Veteran could handle all details 
without difficulty, but that after seven or eight months he 
had trouble with his feet.  It was reported that the Veteran 
was excused from hiking and marching.  

The Veteran and his comrades are competent to report that he 
had flat feet during service.  In this regard, examples of 
the kind of quasi-medical questions that a layperson is 
competent to address are found in Falzone v.  Brown, 8 Vet. 
App. 398, 405 (1995) (diagnosis of flat feet) and Barr v 
Nicholson, 21 Vet. App. 303 (2007) (diagnosis of varicose 
veins).  This evidence and the separation examination report 
are sufficient to show that he had pes planus during service.  

Additionally, the record confirms that the Veteran has a 
current diagnosis of pes planus.  The November 2005 podiatry 
consult records show that the Veteran has a current diagnosis 
of bilateral pes planus.  He complained of pain on the bottom 
of the ball of his left foot and wanted to discuss his flat 
foot condition, which he stated was acquired during his 
military service.  X-rays showed bilateral pes planus.  A 
March 2006 podiatry consult records show that the Veteran was 
diagnosed with pes planus.  Likewise, in VA podiatry consult 
of May 2008, pes planus was diagnosed.  When the Veteran was 
examined by VA in July 2008, mild to moderate pes planus, 
bilateral was diagnosed.  

Thus, there is a showing of two of the criteria necessary for 
service connection.  In order for the claim to prevail, the 
evidence must show the third criteria as well, a nexus 
between the currently diagnosed pes planus and the Veteran's 
military service.  

In this regard, when the Veteran was examined in July 2008, 
he complained of constant ache in both feet.  He reported 
that his foot pain had onset in service but that he did not 
seek medical attention for his bilateral flat feet until some 
50 plus years later.  The examiner reported that the claims 
file had been reviewed.  The Veteran was examined and X-rays 
were taken.  The X-rays showed mild to moderate pes planus 
and the diagnosis was mild to moderate pes planus.  The 
examiner offered the opinion that he felt that it was less 
likely as not that the Veteran's pes planus had its onset 
during military service or was related to his military 
service.  The examiner reported that this is based on a lack 
of documentation to support such a contention.  It was noted 
that the Veteran did not seek any medical attention for his 
flat feet for some half a century after his leaving service.  

Based on a review of the complete evidence of record, the 
Board finds that service connection for pes planus is 
warranted.  In this regard, the July 2008 VA examiner stated 
that he had reviewed the claims folder and concluded that it 
was less likely as not that the Veteran's pes planus had its 
onset during military service.  He stated that his opinion 
was based on a lack of documentation to support such a 
contention.  However, the examiner failed to acknowledge the 
Veteran's 1952 separation examination which showed a 
diagnosis of pes planus.  Accordingly, his opinion is 
afforded no probative weight.  The Veteran has stated, in 
essence, that he has had pes planus since his active service.  
Because pes planus is an observable condition, and the Board 
finds that Veteran to be credible, service connection for pes 
planus is granted.


ORDER

Service connection for bilateral pes planus (claimed as flat 
feet) is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


